Case 3:19-cv-00882-SMY Document 79 Filed 08/10/20 Page 1 of 18 Page ID #870




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

CARLOS JOHNSON,                       )
                                      )
            Plaintiff,                )
                                      )
vs.                                   )       Case No. 19-cv-00882-SMY
                                      )
RICKY DAUGHERTY,                      )
DR. THOMAS BURRELL,                   )
JEFFERY DENNISON,                     )
BOB ALLARD,                           )
RYAN HUGHES,                          )
DEBRA JAMES,                          )
AUSTIN LASTER,                        )
ROB JEFFREYS,                         )
AMY BURLE,                            )
CHRISTOPHER HOUSEMAN,                 )
KAREN SMOOT,                          )
KASSONDRA FREEMAN,                    )
KENDRA SEIP,                          )
DR. ALFONSO DAVID,                    )
JEFFREY GENTRY,                       )
MELISSA LITTRELL,                     )
REBECCA BARNARD,                      )
MICHEL REYNOLDS,                      )
BLAKE SCHUCHARDT,                     )
JUSTIN OWENS,                         )
ZACHARY MOORE,                        )
KARL BRADFORD,                        )
HARRY ALLARD                          )
JOHN DOE SERGEANT 1,                  )
CHARLES JOHNSON,                      )
T. PIHAYATHIKHUN,                     )
DOSS,                                 )
STEVEN D. YOUNG,                      )
JOHN DOE SERGEANT 2,                  )
HARRIS, Dental Assistant,             )
JANE DOE NURSE 1,                     )
JANE DOE NURSE 2,                     )
R. ANDERER,                           )
T. MILLER,                            )
JOHN DOE OFFICER 1,                   )
JOHN DOE OFFICER 2,                   )
JOHN DOE OFFICER 3,                   )
Case 3:19-cv-00882-SMY Document 79 Filed 08/10/20 Page 2 of 18 Page ID #871




    JOHN DOE OFFICER 4,                                    )
    JOHN DOE TRANSFER                                      )
    COORDINATOR 1,                                         )
    JOHN DOE TRANSFER                                      )
    COORDINATOR 2, and                                     )
    WARDEN OF SHAWNEE                                      )
    CORRECTIONAL CENTER, 1                                 )
                                                           )
                 Defendants.                               )

                                MEMORANDUM AND ORDER

YANDLE, District Judge:

        Plaintiff Carlos Johnson, formerly an inmate of the Illinois Department of Corrections

(“IDOC”), 2 filed this action pursuant to 42 U.S.C. § 1983 for alleged deprivations of his

constitutional rights while he was incarcerated at Shawnee Correctional Center (“Shawnee”). This

matter is presently before the Court on Plaintiff’s Motion for Leave to File [Second] Amended

Complaint. (Doc. 67).

        Under Federal Rule of Civil Procedure 15(a)(1)(A), “a party may amend its pleading once

as a matter of course within [] 21 days after serving it.” Otherwise, pursuant to Rule 15(a)(2), “a

party may amend its pleading only with the opposing party’s written consent or the court’s leave.”

Plaintiff’s Motion was filed more than 21 days after service of the Complaint and the defendants

have not consented to the filing of an amended complaint.

         The Court may deny leave to amend for undue delay, bad faith, dilatory motive, prejudice,

or futility. Foman v. Davis, 371 U.S. 178, 182 (1962); Moore v. Indiana, 999 F.2d 1125, 1128

(7th Cir. 1993). Additionally, the Second Amended Complaint is subject to review under 28

U.S.C. § 1915, which requires the Court to screen prisoner Complaints. Any portion of the



1
  The Clerk of Court shall correct Defendants’ names in accordance with the case caption and Defendants’ Answers.
(Docs. 35, 36, 37, 38, 40, 41, 43, 58).
2
  Plaintiff was an inmate at the time of the filing of this action. (Doc.1).

                                                       2
Case 3:19-cv-00882-SMY Document 79 Filed 08/10/20 Page 3 of 18 Page ID #872




Complaint that is legally frivolous, malicious, fails to state a claim for relief, or requests money

damages from an immune defendant must be dismissed. 28 U.S.C. § 1915A(b).

                                The Second Amended Complaint

       Plaintiff makes the following allegations in the Second Amended Complaint: On February

14, 2019, Plaintiff was in the commissary when Inmate Sykes threatened him in a loud voice. C/O

Ricky Daugherty was also in the commissary and overheard the threat but ignored it and continued

with his count. Plaintiff left the commissary building and was struck in the mouth and knocked

unconscious by Sykes. Daugherty then pulled Sykes away from Plaintiff.

       As a result of the February 14, 2019 assault, Plaintiff suffered an injury to his front tooth

(tooth #9). Dr. Thomas Burrell saw Plaintiff for the injury and took an x-ray which showed

moderate bone loss. Dr. Burrell also tried to push the tooth back, causing Plaintiff pain. He

prescribed amoxicillin and ibuprofen and stated that he would follow-up with Plaintiff in 7 days.

       Dr. Burrell visited Plaintiff in segregation for a follow-up examination regarding tooth # 9

on February 21, 2019. During the examination, he recommended pulling tooth #14 but Plaintiff

stated that he had previously been told by a prison dentist that the tooth would need oral surgery.

Dr. Burrell responded, “you are starting to irritate me.” Plaintiff informed Sgt. Grear that he did

not want treatment from Dr. Burrell and wanted to return to his cell, but Dr. Burrell grabbed

Plaintiff by the throat and told him to open his mouth. Sgt. Grear yelled three times for Dr. Burrell

to let go of Plaintiff’s throat. Dr. Burrell and Dental Assistant Harris falsified information in

Plaintiff’s medical chart. They documented that Plaintiff refused follow-up care and an extraction

of tooth #14 on February 14, 2019, February 21, 2019, and February 28, 2019.

       Plaintiff wrote an emergency grievance on March 30, 2019 regarding staff conduct and

medical treatment (2019-04-34). He received a letter from the warden’s office dated March 29,



                                                 3
Case 3:19-cv-00882-SMY Document 79 Filed 08/10/20 Page 4 of 18 Page ID #873




2019 instructing him to submit a request slip to the dentist for a visit.

        Plaintiff saw Dr. Burrell on April 2, 2019 and he again offered to pull the tooth. As the

two were discussing his teeth, Dental Hygienist Debra James entered the office and asked Plaintiff

several times “Do you know where [you’re] at? We don’t have to send you nowhere to get nothing

done.” She then stormed out the of the office and informed a correctional officer to remove

Plaintiff from the dentist office. James told Plaintiff to write a grievance about her actions.

Plaintiff believes James denied him medical treatment in retaliation for writing grievances.

       On April 20, 2019, Plaintiff spoke with Officer Johnson and asked for medical care because

tooth #14 broke in half while he was eating lunch. Officer Johnson called Dr. Burrell about

Plaintiff’s tooth. Although Dr. Burrell instructed Officer Johnson to send Plaintiff over for care,

John Doe Sergeant 1 denied Plaintiff’s request to go to the healthcare unit and told him to lock up.

       Nurse Rebecca Barnard falsified Plaintiff’s medical records to show that he refused

finalized plan of care and was argumentative, further denying him care.

       Plaintiff wrote grievances about his dental treatment issues, but Kendra Seip kept returning

them as duplicate grievances. Plaintiff also wrote Karen Smoot numerous letters about his dental

treatment, but she did not respond. He wrote a grievance about his dental care and Burrell’s

treatment of Plaintiff, but Gladyse C. Taylor and Amy Burle denied the grievance. Jeffrey

Dennison also denied a grievance related to his dental care. He was denied medical treatment by

Burle, Taylor, Bob Allard, and Kendra Seip while suffering from a broken tooth for 7 months.

       Plaintiff saw Dr. Burrell again on April 24, 2019 for the now broken tooth. During the

visit, Sgt. Johnson stood over Plaintiff in a threatening manner while he was in the dentist chair.

Plaintiff again declined Dr. Burrell’s request to pull the tooth and Dr. Burrell responded to Sgt.

Johnson that he told Plaintiff he could pull the tooth. Plaintiff was afraid during the visit and asked



                                                  4
Case 3:19-cv-00882-SMY Document 79 Filed 08/10/20 Page 5 of 18 Page ID #874




to return to his cell. Plaintiff believes that Sgt. Johnson and Dr. Burrell purposefully intimidated

him during the visit to prevent care and as a form of retaliation for filing grievances about his care.

         On May 29, 2019, Plaintiff saw Nurse Freeman in the healthcare unit for blood pressure

medication and requested care for his back tooth that was broken in half and causing him pain.

Nurse Freeman went inside the dentist office and came back telling an officer “get him the hell out

of here; he’s been blackballed from the dentist because of so many grievances.” Plaintiff did not

see anyone for his teeth again. Nurse Freeman and dentist staff denied him treatment in retaliation

for grievances he had filed.

         Plaintiff and Inmate Sykes were both placed in segregation as a result of the February 14,

2019 assault and Sykes told other inmates in segregation that Plaintiff was a state witness and had

received full immunity in a triple murder case. Plaintiff wrote an emergency grievance about the

threats to Warden Jeffrey Dennison on February 14, 2019 and asked for a transfer and protective

custody. He also wrote a letter to Dennison stating that he was receiving threats from Sykes and

that Sykes was attempting to turn other inmates against him. The grievance was denied by

Dennison, grievance officer Bob Allard, Amy Burle, and Rob Jeffreys. Plaintiff also wrote Intel

Officer Hughes on February 14, 2019 about the threats but never received a response.

         Plaintiff went before the Adjustment Committee on February 20, 2019. Adjustment

Committee members Austin Laster and Christopher Housman asked Plaintiff if he feared for his

safety over the incident that occurred on February 14, 2019. Plaintiff told the committee members

that Inmate Sykes was threatening him and telling other inmates in segregation that he was a state

witness and had received full immunity. Although Plaintiff requested a transfer and protective

custody, Laster and Housman only recommended that Plaintiff be kept separate from Inmate

Sykes.



                                                  5
Case 3:19-cv-00882-SMY Document 79 Filed 08/10/20 Page 6 of 18 Page ID #875




       Plaintiff wrote another emergency grievance on March 12, 2019 about the threats, stating

he believed he was in danger because other inmates were also threatening him. The grievance was

not deemed an emergency and was sent to counselor Harry Allard. Allard informed Plaintiff that

he needed more information. Dennison, B. Allard, H. Allard, Amy Burle, Jeffreys, Kendra Seip,

and IA Hughes denied Plaintiff’s emergency grievances asking for protection because of the

threats from Sykes and other inmates.

       On June 4, 2019, Plaintiff was approached by two inmates, James Williams and Marvin

Thomas, who asked Plaintiff if he was a state witness and had received immunity for a triple

murder. They then stabbed Plaintiff multiple times in the face, back, arms, and chest. One of the

inmates gouged his right eye with his thumb. Plaintiff’s middle finger was dislocated in the attack

and he was hit with a hotpot and a sock filled with batteries. Officers were in the bubble at the

time of the assault. There is a clear view from the bubble, but the officers were not paying attention

and failed to protect him. The officers also failed to lock all the doors, which is contrary to IDOC

policy. This allowed the inmates to go into Plaintiff’s cell and assault him. John Does 1-4 and

John Doe Sergeant 2 were working at the time of the assault and failed to protect Plaintiff.

       Plaintiff was taken to the healthcare unit by internal affairs and photos were taken. Nurse

Freeman falsified the report by stating that some of the injuries were self-inflicted. Plaintiff

informed Nurse Freeman that his eye hurt and he believed it was cut, but she refused to treat his

eye and told him to stop being a baby. Nurse R. Anderer later noted on June 6, 2019 that Plaintiff’s

eye was red and had possible abrasions but did not provide any medical treatment for his eye

injury. She referred him to Dr. David and prescribed Acetaminophen 325 mg, but Plaintiff never

received the medication, nor did he see Dr. David.

       Plaintiff met with Lt. Bradford and Z Moore in the Internal Affairs Office on June 5, 2019



                                                  6
Case 3:19-cv-00882-SMY Document 79 Filed 08/10/20 Page 7 of 18 Page ID #876




and told them about the assault on June 4, 2019. Lt. Bradford pointed out that he had a grievance

from Plaintiff on his desk from February 14, 2019 and noted that it was funny that the grievance

related to failure to protect. Moore and Bradford made Plaintiff out to be the aggressor. Bradford

falsely wrote a disciplinary ticket for fighting, despite the fact that Plaintiff was the only one that

received injuries in the assault by the two inmates.

       Plaintiff saw Dr. David on June 6, 2019 for his dislocated finger. Dr David pulled on

Plaintiff’s finger causing him pain. Plaintiff expressed concerns about Nurse Freeman because he

had filed numerous grievances against her and did not feel comfortable with her treating him. He

also expressed a concern about Nurse Freeman giving him a Toradol 60 mg shot after he had

received 1500 mg of muscle relaxer (Ex H). She injected Plaintiff with the substance against his

wishes. Dr. David continued to pull on Plaintiff’s finger to reduce the dislocation but was

unsuccessful and fractured the finger in the process. Plaintiff was sent to the emergency room and

his left hand was placed in a splint. He was ordered to follow up with an orthopedic physician.

At the emergency room, Plaintiff learned that his blood pressure was 200 over 166 due to the

additional medicine given by Nurse Freeman.

       On June 7, 2019, Officer Doss told Plaintiff to “suck his ****” and did a robot dance back

to the officer’s desk. Plaintiff reported this to the Sergeant at healthcare and filed a grievance. He

let the Sergeant know that he wanted to make a PREA claim against Officer Doss for the sexual

statement. Plaintiff was kicked out of the health care unit for making a PREA complaint against

Officer Doss.

       Plaintiff went on a medical furlough on June 7, 2019. He was escorted straight to

segregation when he returned. Nurse Littrell falsified Plaintiff’s medical records stating that he

refused care that day and that she educated him on keeping his cast clean. Nurse Littrell did not



                                                  7
Case 3:19-cv-00882-SMY Document 79 Filed 08/10/20 Page 8 of 18 Page ID #877




treat Plaintiff and she never provided him with medication. Later, Plaintiff requested an ice pack

and pain medication. Nurse Practitioner Phillip Erthall ordered Plaintiff ice as needed and Norco

5/325 for pain. Plaintiff did not receive the prescription because Nurse Littrell and Nurse Freeman

refused him treatment. Nurse T. Pihayathikhun changed the prescription to Tylenol for one week

but Plaintiff only received 3 days of medication, which did not stop the pain.

        On June 10, 2019, Nurse Pihayathikhun called the orthopedic physician’s office and told

them that Plaintiff was awaiting disciplinary transfer to another facility and would receive care at

his new facility. As a result, Plaintiff was not able to see the orthopedic physician despite the fact

he was not recommended for transfer until he saw the Adjustment Committee on June 13, 2019,

was not approved for transfer until July 19, 2019, and was not transferred until July 31, 2019.

Pihayathikhun falsified medical reports, causing a delay in treatment of 1 month and 6 days.

Contrary to Pihayathikhun’s note, on June 17, 2019 a note was entered in Plaintiff’s medical record

that “No transfer scheduled at this time. Sent referral to Wexford for surgery [consult] ortho.”

        Plaintiff went to the Adjustment Committee meeting with Lt. Austin Laster and

Christopher Housman on June 13, 2019. They stated they heard that Plaintiff needed surgery on

his left finger.

        After Plaintiff was approved for surgery, Dr. Young’s office waited 29 days to schedule

surgery which resulted in his fractured finger healing abnormally. Plaintiff believes the delay to

be seen was because he is a prisoner.

        On July 8, 2019 Plaintiff went to the IA office about the PREA complaint against Doss.

He told IA Hughes that Nurse Freeman had given him meds that caused extremely high blood

pressure and he feared for his life. He requested a “keep separate” from Nurse Freeman and

protective custody from all Wexford Health Care employees as he felt Nurse Freeman had tried to



                                                  8
Case 3:19-cv-00882-SMY Document 79 Filed 08/10/20 Page 9 of 18 Page ID #878




kill him. IA Hughes told Plaintiff that he was there to discuss the PREA complaint and that he

would alert mental health about his issues and make sure he receives his meds.

        On July 11, 2019, Nurse Reynolds, Officer Owens, Nurse Blake, Lt. Austin Laster, Sgt.

Johnson, Unknown Officers, Jane Doe Nurse 1, and Jane Doe Nurse 2 confiscated Plaintiff’s splint

and cast, stating that it was improperly placed. Karen Smoot had ordered Plaintiff’s cast removed

for non-compliance and security threat despite knowing the splint was properly placed. Plaintiff

believes this was done in retaliation for filing grievances because Amy Burle contacted Shawnee

about one of his grievances on July 10, 2019. Sgt. Johnson told Plaintiff he had received a phone

call and that Plaintiff had stirred up a hornet’s nest. Plaintiff reinjured his finger a number of times

while at Shawnee because he did not have the splint for protection.

        Plaintiff was scheduled for surgery on his finger on July 19, 2019. At 9:30 p.m. on July

18, 2019, Lt. Gentry and Nurse T. Miller came to his cell and told him he would have to spend the

night in the healthcare unit. Plaintiff expressed his fear that nursing staff were trying to kill him

and told them he did not want to go at that time. Plaintiff informed them that he was not refusing

surgery but was refusing the order to spend the night in the healthcare unit. Plaintiff was not

allowed to go to his appointment the next day. Lt. Gentry and Nurse Miller falsely stated that

Plaintiff refused the appointment which delayed Plaintiff’s surgery. Nurse Miller documented that

Plaintiff stated he did not trust any Wexford employees because they are trying to kill him. The

actions of Lt. Gentry and Nurse Miller denied Plaintiff his surgical procedure on July 19, 2019.

        On July 31, 2019 Plaintiff was on a transfer bus with James Williams, one of the inmates

that assaulted him on June 4, 2019. John Doe Transfer Coordinator 1, Warden Dennison, Austin

Laster, Christopher Housman, and John Doe Transfer Coordinator 2 turned a blind eye that

Plaintiff had a keep separate order regarding James Williams and they failed to protect him.



                                                   9
Case 3:19-cv-00882-SMY Document 79 Filed 08/10/20 Page 10 of 18 Page ID #879




During the transfer, Williams spit on the right side of Plaintiff’s face.

       Plaintiff wrote a grievance at Western Correctional Center about the assault on the transfer

bus. Amy Burle returned the grievance stating, offender is currently in segregation, upon release

from segregation advise facility staff of your safety concerns. Williams relayed the information

that Plaintiff was a state witness to other inmates on the transfer bus and at Western. Plaintiff

asked for protective custody but was denied.

       Based on the allegations in the Second Amended Complaint, the Court modifies the

previously enumerated claims and adds three additional Counts:

       Count 1:        Ricky Daugherty failed to protect Plaintiff from the assault by
                       Inmate Sykes on February 14, 2019 in violation of the Eighth
                       Amendment.

       Count 2:        Jeffrey Dennison, Bob Allard, Amy Burle, Rob Jeffreys, Austin
                       Laster, Christopher Housman, Ryan Hughes, Kendra Seip,
                       Harry Allard, John Doe Sgt. 2, and John Doe Officers 1-4 failed
                       to protect Plaintiff from the June 4, 2019 assault in violation of
                       the Eighth Amendment.

       Count 3:        Dr. Thomas Burrell used excessive force on Plaintiff in violation
                       of the Eighth Amendment.

       Count 4:        Dr. Thomas Burrell, Debra James, Kassondra Freeman, John
                       Doe Sergeant 1, Charles Johnson, Kendra Seip, Karen Smoot,
                       Rebecca Barnard, Amy Burle, Bob Allard, Jeffrey Dennison,
                       and Dental Assistant Harris were deliberately indifferent to
                       Plaintiff’s injured teeth from the February 14, 2019 assault.

       Count 5:        Dr. Alfonso David, Kassondra Freeman, Michel Reynolds,
                       Blake Schuchardt, T. Miller, R. Anderer, Justin Owens, Melissa
                       Littrell, Charles Johnson, Austin Laster, T. Pihayathikhun,
                       Karen Smoot, Jeffrey Gentry, Jane Doe Nurse 1, and Jane Doe
                       Nurse 2 were deliberately indifferent to Plaintiff’s injuries from
                       the June 4, 2019 assault.

       Count 6:        Karl Bradford and Zachary Moore wrote Plaintiff a false
                       disciplinary ticket for fighting in retaliation for Plaintiff writing
                       grievances in violation of the First Amendment.



                                                  10
Case 3:19-cv-00882-SMY Document 79 Filed 08/10/20 Page 11 of 18 Page ID #880




        Count 7:        Debra James, Dr. Thomas Burrell, Charles Johnson, Kassondra
                        Freeman, Charles Johnson, Michel Reynolds, Blake
                        Schuchardt, Justin Owens, Lt. Austin Laster, Karen Smoot,
                        Jane Doe Nurse 1, and Jane Doe Nurse 2 were deliberately
                        indifferent in their care of Plaintiff in retaliation for Plaintiff
                        writing grievances in violation of the First Amendment.

        Count 8:        Officer Doss’s sexual comment constituted harassment in
                        violation of the Eighth Amendment.

        Count 9:        Dr. Steven D. Young delayed treatment for 29 days in violation
                        of the Eighth Amendment.

        Count 10:       John Doe Transfer Coordinator 1, Jeffrey Dennison, Austin
                        Laster, Christopher Housman, and John Doe Transfer
                        Coordinator 2 failed to protect Plaintiff from the assault during
                        the bus transfer on July 31, 2019 in violation of the Eighth
                        Amendment.

        The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any other claim that is mentioned

in the Complaint but not addressed in this Order should be considered dismissed without

prejudice as inadequately pled under the Twombly pleading standard. See Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief can be

granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                       Preliminary Dismissals

        Plaintiff makes allegations against a number of individuals who are not identified as

defendants in the case caption or list of defendants. Any claims intended against those individuals

are considered dismissed without prejudice. Myles v. United States, 416 F.3d 551, 551–52 (7th

Cir. 2005).

        Plaintiff alleges claims against each defendant in his or her individual and official

capacities. However, he cannot proceed with claims for monetary damages against the defendants

in their official capacities. Instead, when a plaintiff seeks monetary damages against a state

                                                  11
Case 3:19-cv-00882-SMY Document 79 Filed 08/10/20 Page 12 of 18 Page ID #881




official, he must bring the suit against the official in his or her individual capacity. Brown v. Budz,

904 F.3d 904, 918 (7th Cir. 2005); Shockley v. Jones, 823 F.2d 1068, 1070 (7th Cir. 1987). To the

extent Plaintiff seeks injunctive relief, an official capacity claim is proper against the government

official responsible for ensuring any injunctive relief is carried out. Gonzalez v. Feinerman, 663

F.3d 311, 315 (7th Cir. 2011). However, because Plaintiff is no longer incarcerated (See, Docs.

68, 74), any request for injunctive relief is moot. Lehn v. Holmes, 364 F.3d 862, 871 (7th Cir.

2004). Accordingly, the official capacity claims against the defendants are dismissed.

                                             Discussion

                                              Count 1

       Plaintiff’s allegations are sufficient to proceed on a claim for failure to protect against

Ricky Daugherty.

                                              Count 2

       Plaintiff’s allegations are sufficient to proceed on a claim for failure to protect against

Jeffrey Dennison, Bob Allard, Amy Burle, Rob Jeffreys, Austin Laster, Christopher Housman,

Ryan Hughes, Kendra Seip, Harry Allard, John Does 1-4, and John Doe Sergeant 2.



                                              Count 3

       Plaintiff ‘s allegations are sufficient to proceed on an excessive force claim against Dr.

Thomas Burrell.

                                              Count 4

       Plaintiff adequately states a claim against Dr. Thomas Burrell, Debra James, Kassondra

Freeman, John Doe Sergeant 1, Charles Johnson, Kendra Seip, Karen Smoot, Rebecca Barnard,

Amy Burle, Bob Allard, Jeffrey Dennison, and Dental Assistant Harris for deliberate indifference



                                                  12
Case 3:19-cv-00882-SMY Document 79 Filed 08/10/20 Page 13 of 18 Page ID #882




in the treatment of his injured teeth. Further, the allegations that Kendra Seip, Amy Burle, and

Jeffrey Dennison knew about the inadequate medical care and approved, condoned, or turned a

blind eye to it are sufficient for a deliberate indifference claim to proceed against them. See Perez

v. Fenoglio, 792 F.3d 768, 781 (7th Cir. 2015)(“deliberate indifference may be found where an

official knows about unconstitutional conduct and facilitates, approves, condones, or ‘turn[s] a

blind eye’ to it”).

                                                Count 5

        Plaintiff sufficiently states a claim against Dr. Alfonso David, Kassondra Freeman, Michel

Reynolds, Blake Schuchardt, Justin Owens, Melissa Littrell, Austin Laster, Charles Johnson,

Jeffrey Gentry, Karen Smoot, T. Miller, R. Anderer, T. Pihayathikhun, Jane Doe Nurse 1, and Jane

Doe Nurse 2 for deliberate indifference in the treatment of his injuries resulting from the June 4,

2019 assault.

                                                Count 6

        Plaintiff adequately states a claim against Karl Bradford and Zachary Moore for writing a

false disciplinary ticket in retaliation for Plaintiff filing grievances.

                                                Count 7

        Plaintiff adequately states a claim for retaliation against Debra James, Dr. Thomas Burrell,

Charles Johnson, Kassondra Freeman, Charles Johnson, Michel Reynolds, Blake Schuchardt,

Justin Owens, Lt. Austin Laster, Karen Smoot, Jane Doe Nurse 1, and Jane Doe Nurse 2.

                                                Count 8

        In general, allegations of verbal abuse and threats do not rise to the level of cruel and

unusual punishment under the Eighth Amendment. Beal v. Foster, 803 F.3d 356, 357-58 (7th Cir.

2015). However, verbal harassment that causes psychological pain may amount to cruel



                                                   13
Case 3:19-cv-00882-SMY Document 79 Filed 08/10/20 Page 14 of 18 Page ID #883




punishment under certain circumstances.                 Id. (citation omitted). Here, the single comment

allegedly made by Officer Doss is not sufficient to state a claim under the Eighth Amendment, and

therefore, the claim asserted against him will be dismissed without prejudice. 3

                                                       Count 9

         Plaintiff’s allegation that Dr. Young’s office waited 29 days to schedule surgery does not

state a deliberate indifference claim against Dr. Young because Plaintiff does not allege that Dr.

Young was a state actor. As such, the claim against Dr. Young will be dismissed without prejudice.

                                                      Count 10

         Plaintiff’s conclusory allegation that John Doe Transfer Coordinator 1, Warden Dennison,

Austin Laster, Christopher Housman, and John Doe Transfer Coordinator 2 turned a blind eye that

Plaintiff had a keep separate order regarding James Williams is insufficient to state a claim for

failure to protect. There are no allegations that any of those individuals were aware of the keep

separate order or that they were aware Plaintiff was placed on a transfer bus with Williams.

Therefore, this claim will be dismissed without prejudice and because there are no other claims

against John Doe Transfer Coordinator 1 and John Doe Transfer Coordinator 2, they will be

dismissed without prejudice.

                                      Identification of Doe Defendants

         The Warden of Shawnee Correctional Center will be added as a defendant, in his/her




3
 Even if Plaintiff’s allegations were sufficient to state a claim, this claim would be subject to severance or dismissal.
Federal Rule of Civil Procedure 20 prohibits a plaintiff from asserting unrelated claims against different defendants
or sets of defendants in the same lawsuit. Multiple defendants may not be joined in a single action unless the plaintiff
asserts at least one claim to relief against each respondent that arises out of the same transaction or occurrence or
series of transactions or occurrences and presents a question of law or fact common to all. See George v. Smith, 507
F.3d 605, 607 (7th Cir. 2007). Federal Rule of Civil Procedure 21 grants district courts broad discretion when deciding
whether to sever claims or to dismiss improperly joined defendants. See Owens v. Hinsley, 635 F.3d 950, 952 (7th
Cir. 2011).


                                                          14
Case 3:19-cv-00882-SMY Document 79 Filed 08/10/20 Page 15 of 18 Page ID #884




official capacity only, for purposes of responding to discovery aimed at identifying the Doe

Defendants. See Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 832 (7th Cir. 2009); Fed.

R. Civ. P. 21. Guidelines for discovery will be set by the undersigned judge. Plaintiff shall file a

motion to substitute the newly identified Defendants once the names of the Doe Defendants are

discovered.

                                           Disposition

       Plaintiff’s Motion for Leave to File Second Amended Complaint (Doc. 67) is GRANTED.

The Clerk of Court is DIRECTED to FILE the proposed Second Amended Complaint submitted

by Plaintiff with his motion on March 23, 2020, and add Defendants to the docket and correct

names in accordance with the case caption and footnote 1.

       Count 1 will proceed against Ricky Daugherty. Count 2 will proceed against Jeffrey

Dennison, Bob Allard, Amy Burle, Rob Jeffreys, Austin Laster, Christopher Housman, Ryan

Hughes, Kendra Seip, Harry Allard, John Does 1-4, and John Doe Sergeant 2. Count 3 will

proceed against Dr. Thomas Burrell. Count 4 will proceed against Dr. Thomas Burrell, Debra

James, Kassondra Freeman, John Doe Sergeant 1, Charles Johnson, Kendra Seip, Karen Smoot,

Rebecca Barnard, Amy Burle, Bob Allard, Jeffrey Dennison, and Dental Assistant Harris. Count

5 will proceed against Dr. Alfonso David, Kassondra Freeman, Michel Reynolds, Blake

Schuchardt, Justin Owens, Melissa Littrell, Austin Laster, Charles Johnson, Jeffrey Gentry, Karen

Smoot, T. Miller, R. Anderer, T. Pihayathikhun, Jane Doe Nurse 1, and Jane Doe Nurse 2. Count

6 will proceed against Karl Bradford and Zachary Moore. Count 7 will proceed against Debra

James, Dr. Thomas Burrell, Charles Johnson, Kassondra Freeman, Charles Johnson, Michel

Reynolds, Blake Schuchardt, Justin Owens, Lt. Austin Laster, Karen Smoot, Jane Doe Nurse 1,

and Jane Doe Nurse 2. The Clerk of Court is DIRECTED to ADD the Warden of Shawnee



                                                15
Case 3:19-cv-00882-SMY Document 79 Filed 08/10/20 Page 16 of 18 Page ID #885




Correctional Center, official capacity only, for purposes of identifying the Doe Defendants.

       Counts 8, 9, and 10 and Defendants Doss, Dr. Young, John Doe Transfer Coordinator 1,

and John Doe Transfer Coordinator 2 are DISMISSED without prejudice for failure to state a

claim and the Clerk of Court is DIRECTED to TERMINATE them as parties.

       The Clerk of Court shall prepare for Defendant Harry Allard, T. Pihayathikhun, Harris

(Dental Assistant), R. Anderer, T. Miller, and the Warden of Shawnee Correctional Center (official

capacity only): (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons),

and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms,

a copy of the Second Amended Complaint, and this Memorandum and Order to Defendant’s place

of employment as identified by Plaintiff. If a Defendant fails to sign and return the Waiver of

Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the

Clerk shall take appropriate steps to effect formal service on the Defendant, and the Court will

require the Defendant to pay the full costs of formal service, to the extent authorized by the Federal

Rules of Civil Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Service will not be made on the Doe Defendants until such time as Plaintiff has identified

them by name in a properly filed motion for substitution of party. Plaintiff is ADVISED that it is

his responsibility to provide the Court with the name and service address for those individuals.



                                                 16
Case 3:19-cv-00882-SMY Document 79 Filed 08/10/20 Page 17 of 18 Page ID #886




       Defendants are ORDERED to timely file an appropriate responsive pleading to the Second

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

Pursuant to Administrative Order No. 244, Defendants need only respond to the issues stated

in this Merit Review Order.

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment includes

the payment of costs under 28 U.S.C. §1915, he will be required to pay the full amount of the

costs, regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: August 10, 2020

                                                       s/ Staci M. Yandle_____
                                                       STACI M. YANDLE
                                                       United States District Judge



                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate Defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, Defendants will

enter their appearance and file an Answer to your Complaint. It will likely take at least 60 days



                                                  17
Case 3:19-cv-00882-SMY Document 79 Filed 08/10/20 Page 18 of 18 Page ID #887




from the date of this Order to receive Defendants’ Answers, but it is entirely possible that it will

take 90 days or more. When all Defendants have filed Answers, the Court will enter a Scheduling

Order containing important information on deadlines, discovery, and procedures. Plaintiff is

advised to wait until counsel has appeared for Defendants before filing any motions, to give

Defendants notice and an opportunity to respond to those motions. Motions filed before

Defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                18
